Title: William A. Burwell to Thomas Jefferson, 28 November 1818
From: Burwell, William Armistead
To: Jefferson, Thomas


          
            Dear Sir,
            washington Novbr 28th 1818—
          
          Yesterday at a meeting of the Committee  of Ways & Means it was proposed to change the duties on wine agreable to your suggestion, & to lessen the duty upon Books printed in Foreign languages imported into the U States—
          both Subjects have been refer’d to Mr Crawford for his consideration and unless he urges some strong objection I am persuaded they will pass both houses of Congress. I understand from Mr Milligan none but the most common School Books in Latin or Greek are printed in America. of course high duties to protect American Manufactures (the ordinary apology) are not necessary—the spirited exertions making to revive education will speedily increase the demand for Classical & scientific Books and every obstacle to the cheap importation of them should be removed—
          I have been requested by Mr Milligan to mention that Tracys work is at length publish’d—
          as I have not heard that your health is worse I indulge the hope you have gradually recoverd, and again enjoy that blessing. will you be so good as to remember me in the kindest manner to the family. and accept Dr Sir my best wishes for your health & happiness
          
            W. A. Burwell.
          
        